 



Exhibit 10.2
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE
2007 NON-QUALIFIED STOCK OPTION PLAN FOR DIRECTORS
     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made
between BANCORP OF NEW JERSEY, INC., a New Jersey corporation (the “Company”)
and [                    ] (the “Optionee”).
     WHEREAS, the Company, by assumption from Bank of New Jersey, maintains the
2007 Non-Qualified Stock Option Plan for Directors (the “Plan”) for the benefit
of Non-Employee Directors of the Company and its Affiliates; and
     WHEREAS, the Plan permits the award of Non-Qualified Stock Options to
purchase Shares, subject to the terms of the Plan; and
     WHEREAS, the Company desires to grant the Optionee Non-Qualified Stock
Options under the Plan to further align the Optionee’s personal financial
interests with those of the Company’s stockholders.
     NOW, THEREFORE, in consideration of these premises and the agreements set
forth herein and intending to be legally bound hereby, the parties agree as
follows:
     1. Award of Option. This Agreement evidences the grant to the Optionee of
an option (the “Option”) to purchase [                    ]
([                    ]) Shares (the “Option Shares”). The Option is subject to
the terms set forth herein, and in all respects is subject to the terms and
provisions of the Plan applicable to Non-Qualified Stock Options, which terms
and provisions are incorporated herein by this reference. Except as otherwise
specified herein or unless the context herein requires otherwise, the terms
defined in the Plan will have the same meanings herein.
     2. Nature of the Option. The Option is intended to be a nonstatutory stock
option and is not intended to be an Incentive Stock Option within the meaning of
Section 422 of the Internal Revenue Code (the “Code”), or to otherwise qualify
for any special tax benefits to the Optionee.
     3. Date of Grant; Term of Option. The Option was granted on
[                    , 20___] (the “Effective Date”) and may not be exercised
later than the date that is ten (10) years after that date, subject to earlier
termination in accordance with the Plan.
     4. Option Exercise Price. The per share exercise price of the Option is
$[                    ] (the “Exercise Price”), which is the Fair Market Value
per Share on the Effective Date.
     5. Exercise of Option. The Option will become exercisable only in
accordance with the terms and provisions of the Plan and this Agreement, as
follows:
          (a) Right to Exercise. Option shares will become exercisable if the
Optionee remains in continuous service to the Company through the applicable
vesting date as follows: (1) the Option shall become exercisable with respect to
33% of the Option Shares on the first anniversary of the Effective Date, (2) an
additional 33% of the Option Shares will become exercisable on the second
anniversary of the Effective Date, and (3) the remaining 34% of the Option
Shares will become exercisable on the third anniversary of the Effective Date.
          Upon a termination of the Optionee’s service with the Company, the
Option will be exercisable only to the extent specified in Section 6 of the
Plan. Solely for purposes of this Option, service with the Company will be
deemed to include service with an Affiliate of the Company for so long as that
entity remains an Affiliate of the Company.
          (b) Method of Exercise. The Optionee may exercise the Option by
providing written notice to the Company stating the election to exercise the
Option. Such written notice shall be signed by the Optionee and shall be
delivered in person or by certified mail to the Secretary of the Company or such
other person as may be designated by the Company, and shall be accompanied by
payment of the Exercise Price and an amount equal to any required tax
withholding. Payment of the Exercise Price will be made in cash or such other
form as may be accepted by the Board in accordance with the Plan.

34



--------------------------------------------------------------------------------



 



          (c) Share Legends. Any certificate evidencing an Option Share will
contain such legends as may be required or appropriate under any applicable
stockholder agreement or stock purchase agreement, in addition to any other
legend that may be required or appropriate under applicable law, the Plan or
otherwise.
          (d) Partial Exercise. The Option may be exercised in whole or in part;
provided, however, that any exercise may apply only with respect to a whole
number of Option Shares.
          (e) Restrictions on Exercise. The Option may not be exercised, and any
purported exercise will be void, if the issuance of the Option Shares upon such
exercise would constitute a violation of any applicable federal or state
securities laws or other laws or regulations.
     6. Investment Representations. The Optionee represents and warrants to the
Company that:
          (a) he or she is acquiring the Option (and upon exercise of the
Option, will be acquiring the Option Shares) for investment for his or her own
account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof; and
          (b) he or she has a preexisting personal or business relationship with
the Company or one of its directors, officers or controlling persons and by
reason of his or her business or financial experience, has, and could be
reasonably assumed to have, the capacity to protect his or her interests in
connection with the acquisition of this Option and the Option Shares.
          In addition, as a further condition to the exercise of the Option, the
Company may require the Optionee to make any representation or warranty to the
Company as may be required by or advisable under any applicable law or
regulation
     7. Non-Transferability of Option. The Option may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution. During the Optionee’s lifetime, the Option is
exercisable only by the Optionee. Subject to the foregoing and the terms of the
Plan, the terms of the Option will be binding upon the executors, administrators
and heirs of the Optionee.
     8. Tax Consequences. The Optionee has reviewed with the Optionee’s own tax
advisors the federal, state, local and foreign tax consequences of the Option.
The Optionee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents or affiliates. The Optionee
understands that he or she (and not the Company) will be responsible for his or
her own tax liabilities arising in connection with this award or the
transactions contemplated by this Agreement.
     9. No Continuation of Service. Neither the Plan nor this Option will confer
upon the Optionee any right to continue in the service of the Company or any of
its Affiliates, or limit in any respect the right of the Company or its
Affiliates to discharge the Optionee at any time, with or without Cause and with
or without notice.
     10. The Plan. The Optionee has received a copy of the Plan (a copy of which
is attached hereto), has read the Plan and is familiar with its terms, and
hereby accepts the Option subject to the terms and provisions of the Plan, as
amended from time to time. Pursuant to the Plan, the Board is authorized to
interpret the Plan and to adopt rules and regulations not inconsistent with the
Plan as it deems appropriate. The Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board with respect
to questions arising under the Plan or this Award Agreement.
     11. Call upon Cessation of Service.
          (a) If the Optionee’s service with the Company ceases for any reason,
the Company or its assignee may repurchase up to all of the Option Shares that
the Optionee (and/or his estate, heirs or permitted transferees) then holds (or
thereafter acquires). The price payable by the Company or its assignee to
repurchase Shares pursuant to this Section 12(a) will be the Fair Market Value
of those Shares at the time the right described in this Section 12 is exercised.
Notwithstanding the foregoing, if the cessation of the Optionee’s service is due
to a termination by the Company for Cause, the price payable by the Company or
its assignee to repurchase Shares pursuant to this Section 12(a) will be lesser
of (i) the Fair Market Value of those Shares at the time the right described in
this Section 12 is exercised, or (ii) the price paid by the Optionee (and/or his
estate or heirs) to acquire such Shares.

35



--------------------------------------------------------------------------------



 



          (b) With respect to each share subject to repurchase pursuant to this
Section 12, the Company (or its assignee) may exercise its repurchase right by
delivery of written notice to the holder of such share at any time during the
180-day period beginning on the later of (i) the date the Optionee’s employment
or engagement with the Company ceases, or (ii) six months following the date the
Option was exercised with respect to that Option Share. All the rights of the
holder of any such shares, other than the right to receive payment in the manner
described in Section 12(a) or (b), will terminate as of the date of delivery by
the Company of the written notice described in this paragraph. The only
representations, warranties or covenants which the holder of such shares will be
required to make in connection with a sale pursuant to Section 12(a) or (b) are
with respect to his or her ownership of the shares, his or her ability to convey
title thereto free and clear of liens, claims or encumbrances, and the due
execution, validity and binding nature of the sale documentation.
          (c) If a holder of shares becomes obligated to transfer those shares
to the Company or its assignee pursuant to this Agreement, that holder will
endorse in blank the certificates evidencing the shares to be sold and deliver
those certificates to the Company or its assignee within 15 days of receipt of
the notice described above in Section 12(c). If a holder of shares fails to
deliver those shares in accordance with the terms of this Agreement, the Company
or its assignee may, at its option, in addition to all other remedies it may
have, either (i) send to that holder the purchase price for such shares, as
specified in Section 12(a) or (b), or (ii) deposit such amount with a trustee or
escrow agent for the benefit of that holder for release upon delivery of shares
in accordance with the terms of this Agreement. Thereupon, the Company or its
assignee, upon written notice to the holder, will (x) cancel on its books the
certificate or certificates representing the shares required to be transferred,
and (y) issue, in lieu thereof, in the name of the Company (or its assignee) a
new certificate or certificates representing such shares.
          (d) Any repurchase price payable under this Section 12 may be paid
(i) in cash; (ii) by offset of any obligation of the Optionee to the Company or
its Affiliates; or (iii) to the extent that payment in cash would give rise to
an “event of default” under the Company’s principal credit agreement then in
effect, by delivery of a promissory note with interest accruing at the “prime
rate” published in The Wall Street Journal on the date of issuance, which
interest will be payable annually in arrears through maturity. Such note will
mature and be payable five years from the date of issuance or, if earlier, when
such payment would not give rise to an “event of default” under the Company’s
principal credit agreement then in effect.
     12. Market Stand Off. The Optionee agrees that, in connection with any
public offering by the Company of its equity securities pursuant to a
registration statement filed under the Securities Act of 1933, not to sell, make
any short sale of, loan, hypothecate, pledge, grant any option for the purchase
of or otherwise dispose of any Shares without the prior written consent of the
Company or its underwriters, for such period of time before or after the
effective date of such registration statement as may be requested by the Company
or such underwriters.
     13. Entire Agreement. This Agreement, together with the Plan, and other
exhibits attached thereto or hereto, represents the entire agreement between the
parties and supersedes any and all prior or contemporaneous discussions,
understandings or any agreements of any nature, written or otherwise, relating
to the subject matter hereof.
     14. Governing Law. This Agreement will be construed in accordance with the
laws of the State of New Jersey, without regard to the application of the
principles of conflicts of laws.
     15. Execution. This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.
[This space intentionally left blank; signature page follows.]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the parties on the
___day of                     , 20___.

         
 
       
 
  BANCORP OF NEW JERSEY, INC.    
 
       
 
 
 
By:    
 
  Title:    
 
       
 
  [PARTICIPANT]    
 
       
 
                                             
 
Signature                      
 
       
 
                                             
 
Address                      
 
       
 
                                             
 
                     

THIS OPTION AND THE SECURITIES WHICH MAY BE PURCHASED UPON EXERCISE OF THIS
OPTION HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES HAVE NOT BEEN ACQUIRED
WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, ASSIGNED, EXCHANGED,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR DISPOSED OF, BY
GIFT OR OTHERWISE, OR IN ANY WAY ENCUMBERED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
ANY APPLICABLE STATE SECURITIES LAWS, OR A SATISFACTORY OPINION OF COUNSEL
SATISFACTORY TO BANCORP OF NEW JERSEY, INC. THAT REGISTRATION IS NOT REQUIRED
UNDER SUCH ACT AND UNDER APPLICABLE STATE SECURITIES LAWS.
THE SHARES WHICH MAY BE PURCHASED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON TRANSFER AND MAY NOT BE SOLD, EXCHANGED, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH AND SUBJECT TO
ALL THE TERMS AND CONDITIONS OF THE PLAN, THIS AGREEMENT OR ANY OTHER AGREEMENT
REQUIRED HEREBY.

37